Name: Commission Regulation (EEC) No 3089/89 of 13 October 1989 re-establishing the levying of customs duties on men's or boys'underpants and briefs, women's or girls'knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres, products of category 13 (order No 40.0130), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 296/16 Official Journal of the European Communities 14. 10. 89 COMMISSION REGULATION (EEC) No 3089/89 of 13 October 1989 re-establishing the levying of customs duties on men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres, products of category 13 (order No 40.0130), originating in Thailand, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 to textile products originating in developing countries ('), and in particular Article 1 3 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and column 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; Whereas Article 1 2 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; Whereas, in respect of men s or boys underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres, products of category 13 (order No 40.0130), the relevant ceiling amounts to 1 922 000 pieces ; Whereas on 18 September 1989 imports of the products in question into the Community, originating in Thailand, a country covered by preferential tariff arrangements, reached and were charged against the ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Thailand, HAS ADOPTED THIS REGULATION : Article 1 As from 17 October 1989, the levying of customs duties, suspended pursuant to Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in Thailand : Order No Category(units) CN code Description 40.0130 13 (1 000 pieces) 6107 11 00 6107 1200 6107 19 00 6108 21 00 6108 22 00 6108 29 00 Men's or boys' underpants and briefs, women's or girls' knickers and briefs, knitted or crocheted, of wool, cotton or of man-made fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 13 October 1989. For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 375, 31 . 12. 1988, p. 83 .